47 F.3d 1181
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.FMT CORPORATION, INC., Plaintiff-Appellee,v.NISSEI ASB COMPANY, Defendant-Appellant.
No. 94-1173.
United States Court of Appeals, Federal Circuit.
Jan. 12, 1995.Rehearing Denied; Suggestion for Rehearing In BancDeclined March 13, 1995.

REVERSED AND REMANDED.
Before RICH, MICHEL, and PLAGER, Circuit Judges.
PER CURIAM.


1
Judge Tidwell did not have the benefit of Mendenhall v. Barber-Greene Co., 26 F.3d 1573, 31 USPQ2d 1001 (Fed.Cir.1994) at the time he ruled.  That case makes clear that the judgment below was not final until October 5, 1993.  Therefore, the Rule 60(b)(2) motion was timely and should have been heard.  Accordingly, the December 21, 1993 order denying consideration of Nissei's motion under Rule 60(b)(2) is reversed and the case is remanded for consideration of the motion on its merits.